

Exhibit 10.37
Schedule 1
Registration Statement(s)
(Amended as of September 5, 2018)
1.
Registration Statement on Form S-11, Commission file no. 333-222630.









Accepted and agreed to by the Company and the Dealer Manager as of September 5,
2018.
 
BLACK CREEK DIVERSIFIED PROPERTY FUND INC.
By:


/s/ LAINIE P. MINNICK          
Lainie P. Minnick, Managing Director, Chief Financial Officer and Treasurer
 
 

Accepted and agreed to as of the
date first above written:
BLACK CREEK CAPITAL MARKETS, LLC
By:
 
/s/ STEVE STROKER        
 
Steve Stroker, Chief Executive Officer






